Title: Bartholomew Dandridge, Jr., to Henry Knox, 24 February 1794
From: Dandridge, Bartholomew Jr.
To: Knox, Henry


          
            U.S. 24. feb: 1794.
          
          By the President’s order Bw Dandridge has the honor to transmit the letters herewith
            enclosed, from the Govr. of North Carolina to the President, to the ⟨Secry⟩ of War. The President requests the Secry to inform him if, in his opinion,
            any thing is contained in them, that requires the President’s particular attention; if
            not, to take such measures thereupon as to the Secry shall seem fit.
          
            Bw. Dandridge S.P.U.S.
          
        